— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 29, 1979, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence. Judgment reversed, as a matter of discretion in the interest of justice, plea vacated, and matter remanded to Criminal Term for further proceedings consistent herewith. The record of the change of plea colloquy makes it obvious that defendant’s attorney had “explained” to his client that the court’s denial of his motion to dismiss under CPL 30.30 could be raised on appeal despite the guilty plea. Since a plea of guilty actually extinguishes the right to appeal denial of such a motion (see People v Friscia, 51 NY2d 845), it is apparent that defendant’s plea was not a knowing one, and he should be given the opportunity to plead anew or seek a trial. Titone, J.P., Lazer, Mangano and Cohalan, JJ., concur.